Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 7/20/22.  Claims 1-20 were pending.  Claims 7 and 16 have been cancelled.  Claims 1-6, 8-15, and 17-20 are presently pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 5, 8-10, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0321534 (“Kim”) in view of U.S. Patent Application Publication No. 2015/0172238 (“Ahmed”), U.S. Patent Application Publication No. 2017/0160906 (“Ju”), U.S. Patent Application Publication No. 2019/0238783 (“Park”), and U.S. Patent No. 9058764 (“Persson”).
Regarding claim 1, KIM teaches a method, comprising: 
displaying, within a messaging application running on a device (device context as taught per FIG. 1 and the “portable terminal” per [0003], [0005], and [0025]-[0027], the device feasibly featuring communication applications/services, e.g. MMS/SMS, per [0005], [0036], and [0069]), a first user interface … for viewing a media content item (a user selects an image, e.g. per [0050] (“a user’s selected image”) and [0052] (where selection is made from a list presented to the user) and [0061] (further clarifying selection is feasibly made from the list in relation to “a preview screen” and subject to an explicit display step), and that the related “preview screen” and/or display aspects necessary to implemented these cited-to teachings necessarily involves “a first user interface for viewing a media content item” as recited) {where the features discussed here per communication and image selection are understood to be within a common framework directed to “user created  content” per [0006] such that content creation and then sharing is facilitated, and the sharing as described per [0006] and in relation to FIG. 3’s steps 319-321 would be understood to be performed at minimum with an application/service made available to the user that can engage in MMS/SMS communication as explicitly mentioned, i.e. “a messaging application” as recited}; 
receiving user input via the first user interface … and in response to receiving the user input, … displaying a second user interface which replaces the first user interface, the second user interface including the image and a … version of the media content item … (FIGs. 6-7 showing via a screen/display that is part of the camera mode when actively compositing, such that a selected content item per element 403 is shown “with” an image that is captured via the camera, e.g. element 401 representing a captured scene of a landscape via the camera, and in this manner the display of the selected content item may be subject to some sizing/scaling as mentioned per [0048], [0058], and [0063], but also as shown per the transition between FIG. 6 and FIG. 7 as well, such that the display of it can be said to representative of a “resized version” thereof as recited).

Applicants’ claim, as further amended, recites “receiving user input via the first user interface, the user input corresponding to a pinch gesture” and “in response to receiving the user input, activating the camera to capture an image in real-time”, which Kim does not fully recite.  As discussed, at best Kim contemplates a device framework that features image selection, image capture, and image compositing, and further teaches that the device’s I/O aspects may be implemented through the use of a “touch screen” or “touch panel” for example. See [0007], [0012]-[0013], and particularly [0071], e.g. such that Kim’s touch inputs from a user can launch/trigger camera/capture modes.  Hence, Kim lacks a “pinch gesture” specifically to provide the same/similar function that Kim otherwise contemplates.  Rather, the Examiner relies upon AHMED and JU to teach what Kim may otherwise lack, see e.g. the following:
Regarding Ahmed, a comparable framework is taught that includes/incorporates image capture via a camera into a communication application, and specifically per [0031] it is taught that camera activation can be premised upon a user’s action that is explicitly inclusive of “a click, tap, swipe, etc.”  The Examiner respectfully submits that clicking, tapping, and swiping as taught per Ahmed (e.g., to invoke/summon a camera mode) are comparable to pinching as recited.  One of ordinary skill in the art before the effective filing date of the claimed invention may consider these to be equivalent gestures, and it would be an arbitrary design choice to use one of clicking, tapping, swiping, etc. in place of pinching, and vice versa.  However to the extent that this is not persuasive, the Examiner further relies upon JU to further modify Kim in view of Ahmed.
Regarding Ju, in a comparable framework is taught that includes image capture via a camera for a mobile device, and that the capture mode is invoked/summoned based on a pinch gesture specifically. See, e.g. FIG. 11 and [0224].
Kim, Ahmed, and Ju relate to camera-equipped devices that incorporate image capture and transmission, such that different users can engage together in a communicative capacity on respective devices across a network.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the various communication, image capture, and image compositing aspects as contemplated per Kim, Ahmed, and Ju with the type of summoning/invoking gesture inputs per Ahmed and Ju, for example, with a reasonable expectation of success, such that a user can perform the variety of useful functions contemplated through basic input known in the art and intuitive to the user.

Applicants’ claim, as further amended, recites that the “first user interface … for viewing a media content item” is related to a state/condition “in which a camera of the device is deactivated” and that the activating of the camera, e.g. as recited, is explicitly performed “in response to receiving the user input.”  As cited above in relation to Kim, the Examiner submits that Kim may be understood to read on this limiting feature of the claims.  Moreover, the limitation is an obvious1 limitation/feature in any device architecture where a camera can be selectively enabled/activated, e.g. per Kim.  However, to the extent that Kim is insufficient or that the temporal aspect as claimed is not persuasively obvious, the Examiner relies upon PARK in addition to Kim, see e.g. Park’s [0049] discussing enabling of camera process and function generally and more specifically the selection of camera execution from a messaging/communication UI/application.  The Examiner understands this to read on the execution of the camera, within the context of the messaging/communication UI/application, e.g. when the camera is prepared for use, and hence there is at least the implication that, prior to camera activation and use, the camera is previously in a condition of deactivation, for example.
Like Kim, Park teaches a mobile device platform with selective camera activation.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to incorporate Park’s more overt selective activation of the camera, and its implied or taught camera deactivation state/condition prior thereto, with Kim’s device framework, with a reasonable expectation of success, such that the camera is engaged and activated only when needed and is otherwise not activated in a manner that would promote efficient battery/power management.

Applicants’ claim, as further amended, recites that the second user interface includes the captured image “and a smaller” version of the media content item “as a sticker overlaying the image.”  Kim’s [0048] and [0058] teaches an aspect of the taught invention where overlay or compositing of image-upon-image is subject to a scaling or size variance.  The Examiner understands this to be inclusive of size increase and decrease, feasibly.  However to the extent that this is unreasonable, the Examiner further relies upon PERSSON to teach what Kim may otherwise lack, see e.g. Persson’s column 10 lines 36-52 discussing how an overlay image is applied and feasibly subject to a size reduction such that the full composition is still legible/visible.
Like Kim, Persson teaches image composition etc.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to incorporate Persson’s specific version of size adjustment with Kim’s device framework, with a reasonable expectation of success, such that the compositing product is legible / appropriate for presentation and not subject to obfuscation etc.

Regarding claim 5, Kim in view of Ahmed, Ju, Park, and Persson teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations for receiving second user input to create a second media content item which includes the smaller version of the media content item and the image and to generate, in response to receiving the second user input, the second media content item (the Examiner respectfully submits that the limitations presently addressed are merely an additional iteration of the limitations addressed above in relation to claim 1, and to the extent that Kim in view of Ahmed can teach the compositing and related image functions for a first instance, the steps can be repeated by the user to generate a composite in a second instance).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Kim in view of Ahmed, Ju, Park, and Persson teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the media content item corresponds to at least one of a received message, stored media content previously generated by a user of the device via the messaging application, a collection of multimedia content, or a preview of a second image previously captured by the camera (Kim’s [0050], [0052], and [0061] for example discussing the images that a user may select, and from where and what they may constitute, e.g. [0052] teaching that it may be “images … previously stored”, or [0061]’s “images … which are [presently] stored”, which at least reads on the recited “a collection of multimedia content”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Kim in view of Ahmed, Ju, Park, and Persson teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein display of the media content item within the first user interface is subject to one or more restrictions, and wherein displaying the smaller version of the media content item conforms with the one or more restrictions (Kim’s [0048] discussing what is essentially a size match between a first image and a second image that go together to form the resulting composite, and where the limiting size of one of the images effectively is a constraint or restriction to how the other of the images may be sized).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim further includes a processor and a memory storing instructions which is further taught per Kim’s FIG. 1 elements 100 and 130 respectively. 

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim further includes a non-transitory computer-readable storage medium including instructions … which is further taught per Kim’s FIG. 1 element 130 for example.


7.	Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahmed, Ju, Park, Persson, and further in view of U.S. Patent No. 11200602 (“Franklin”).
Regarding claim 2, Kim in view of Ahmed, Ju, Park, and Persson teaches the method of claim 1, as discussed above.  The aforementioned references additionally teach the further limitations for detecting a first object displayed in the media content item and detecting a second object displayed in the image (Kim’s [0033], [0042], and [0046] discussing extraction and analysis steps to determine/identify visual elements in a particular image used in the compositing process).  While the aforementioned references arguably feature the presentation, selection, and insertion of an augmented reality element (e.g., element 403 as selected and inserted as shown in Kim’s FIGs. 6-7 for example), neither Kim nor Ahmed teach the additional aspect of ranking per the further limitation for determining a ranking for a plurality of augmented reality content items for displaying with the image and the smaller version of the media content item, the ranking being based on the first object and the second object.  Rather, the Examiner relies upon FRANKLIN to teach what Kim and Ahmed may otherwise lack, see e.g. Franklin’s context sensitive overlay, per column 3 lines 25-42, which features ranked elements, that is determined to be relevant to the user and whatever operative context is identified.
Like Kim, Franklin contemplates augmenting image/photo/video data as captured with virtual/additional elements, e.g. via an AR aspect or the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to effectively order the selectable images per Kim based on context and present them accordingly, e.g. per Franklin, with a reasonable expectation of success, such that Kim’s user is more quickly and firmly guided to the selectable options deemed most apt based on some predicative aspect that could feasibly improve the user’s experience.

Regarding claim 3, Kim in view of Ahmed, Ju, Park, Persson and further in view of Franklin teaches the method of claim 2, as discussed above.  The aforementioned references teach the additional limitations wherein determining the ranking comprises: sending, to a server, a request to rank the plurality of augmented reality content items, the request indicating the first object and the second object and receiving, from the server and in response to sending the request, an indication of the ranking for the plurality of augmented reality content items (the ranking aspect discussed above per Franklin in relation to claim 2, as combined with Kim’s framework, and where Franklin further teaches that this feature is provided for / performed by a context-sensitive overlay system, which according to FIG. 1A is in a server and hence across a network from the recipient/benefitting device, and therefore would intuitively be subject to request/response and/or push/pull communication dynamics known and common in the state of the art (e.g., as more explicitly shown per Franklin’s FIG. 6 steps 604 and/or 612 plus the subsequent provide steps as also shown)). The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 11, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.


8.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahmed, Ju, Park, Persson, and further in view of U.S. Patent Application Publication No. 2015/0172599 (“Caldwell”).
Regarding claim 6, Kim in view of Ahmed, Ju, Park, and Persson teaches the method of claim 1, as discussed above.  The aforementioned references contemplate that a media content item may be subject to resizing for example per Kim ([0048], [0058], and [0063], but also as shown per the transition between FIG. 6 and FIG. 7), but not via an animation as required with the following further limitation for displaying an animation which resizes the media content item to the smaller version of the media content item.  Rather, the Examiner relies upon CALDWELL to teach what the aforementioned references may otherwise lack, see e.g. Caldwell’s [0028] discussing the use of dynamic and real-time animation to move elements onscreen and further that the onscreen product may be subject to change in size.
Like Kim, Caldwell contemplates the addition of onscreen content to enhance and personalize a subject content/item. Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Caldwell’s animation aspect with Kim’s framework, with a reasonable expectation of success, for purposes of increasing or improving the immersive quality of the user experience as contemplated per Caldwell’s [0014] for example.  

Regarding claim 15, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.


9. 	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahmed, Ju, Park, Persson, Franklin and further in view of U.S. Patent Application Publication No. 2019/0342240 (“Garrido”). 
Regarding claim 4, Kim in view of Ahmed, Ju, Park, Persson, and Franklin teaches the method of claim 2, as discussed above.  The aforementioned references teach the additional limitation for displaying a menu or list or its equivalent with icons ordered based on the ranking … comprising multiple icons, each icon being user-selectable to display a respective one of the plurality of augmented reality content items with the image, see e.g. Kim’s user selects an image per [0050] (“a user’s selected image”) and [0052] (where selection is made from a list presented to the user) and [0061] (further clarifying selection is feasibly made from the list in relation to “a preview screen” and subject to an explicit display step), and further where there may be an ordering/ranking to Kim’s list if modified by Franklin as discussed above in relation to claim 2 for example.  Kim’s list as cited-to performs the same or similar function as the additional limiting feature of a carousel interface, even if Kim does not call it so.  The Examiner reasons that Kim in view of Ahmed and Franklin may feasibly teach enough to sufficiently read on the recited carousel interface even if it is not termed as such.  However, to the extent that those aforementioned reference are not sufficient, the Examiner then relies upon GARRIDO to teach what the aforementioned references may otherwise lack, see e.g. Garrido’s FIGs. 13-15 showing screenshots where an icon/item carousel menu is specifically shown such that a user’s selection therefrom is used to enhance/augment an image/photo etc.  
Kim and Garrido both relate to camera-equipped devices that incorporate image capture and transmission, such that different users can engage together in a communicative capacity on respective devices across a network.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the form of Garrido’s carousel aspect as cited-to in lieu of Kim’s list, with a reasonable expectation of success, such that the operative menu and related user selection step can be intuitively and compactly provided onscreen in a single-screen manner that encompasses both overlay and underlay aspects to the compositing, thereby making the overall process more legible and comprehensible to the user.

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


Response to Arguments
10.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection.
The Examiner acknowledges that there are many prior art references being used to reject these claims.  But regarding that, it would appear that the differences between the primary reference Kim and any of the other cited references are not particularly significant, and rather they are all strongly analogous.  That is to say, the claims, as amended and presently pending, are effectively just tying together many different known features, and the consequence of that is a rejection relying upon many different references.  The Examiner invites Applicants to make the case, if it is appropriate, that it is not reasonable to take Kim and modify it in a number of slight ways to combine with the different secondary references.  But upon review at this time, the Examiner is not persuaded that the rejection strains any sense of fairness of credibility.

Conclusion
11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Even if Kim does not explicitly teach that the camera is not active when in a communication application’s messaging mode and is then selectively activated when the user wants to use the camera as part of the communication application’s functionality, the Examiner respectfully submits that this is an obvious and intuitive time and manner for camera activation, e.g. to limit the needless battery use by the camera when the user is not even yet intending for the camera to be used, and rather it would be obvious to activate the camera just-in-time so as to promote more efficient battery use/management, which is respectfully a motivation that is common in the state of the art relating to mobile/portable and battery-based computing.